
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3581
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 9, 2012
			Received; read twice and referred to the
			 Committee on the
			 Budget
		
		AN ACT
		To amend the Balanced Budget and Emergency
		  Deficit Control Act of 1985 to increase transparency in Federal budgeting, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Budget and Accounting Transparency Act
			 of 2012.
		IFair
			 value estimates
			101.Credit
			 reform
				(a)In
			 generalTitle V of the
			 Congressional Budget Act of 1974 is amended to read as follows:
					
						VFair
				value
							501.PurposesThe purposes of this title are to—
								(1)measure more
				accurately the costs of Federal credit programs by accounting for them on a
				fair value basis;
								(2)place the cost of
				credit programs on a budgetary basis equivalent to other Federal
				spending;
								(3)encourage the
				delivery of benefits in the form most appropriate to the needs of
				beneficiaries; and
								(4)improve the
				allocation of resources among Federal programs.
								502.DefinitionsFor purposes of this title:
								(1)The term
				direct loan means a disbursement of funds by the Government to a
				non-Federal borrower under a contract that requires the repayment of such funds
				with or without interest. The term includes the purchase of, or participation
				in, a loan made by another lender and financing arrangements that defer payment
				for more than 90 days, including the sale of a Government asset on credit
				terms. The term does not include the acquisition of a federally guaranteed loan
				in satisfaction of default claims or the price support loans of the Commodity
				Credit Corporation.
								(2)The term
				direct loan obligation means a binding agreement by a Federal
				agency to make a direct loan when specified conditions are fulfilled by the
				borrower.
								(3)The term
				loan guarantee means any guarantee, insurance, or other pledge
				with respect to the payment of all or a part of the principal or interest on
				any debt obligation of a non-Federal borrower to a non-Federal lender, but does
				not include the insurance of deposits, shares, or other withdrawable accounts
				in financial institutions.
								(4)The term
				loan guarantee commitment means a binding agreement by a Federal
				agency to make a loan guarantee when specified conditions are fulfilled by the
				borrower, the lender, or any other party to the guarantee agreement.
								(5)(A)The term
				cost means the sum of the Treasury discounting component and the
				risk component of a direct loan or loan guarantee, or a modification
				thereof.
									(B)The Treasury discounting component
				shall be the estimated long-term cost to the Government of a direct loan or
				loan guarantee, or modification thereof, calculated on a net present value
				basis, excluding administrative costs and any incidental effects on
				governmental receipts or outlays.
									(C)The risk component shall be an amount
				equal to the difference between—
										(i)the estimated long-term cost to the
				Government of a direct loan or loan guarantee, or modification thereof,
				estimated on a fair value basis, applying the guidelines set forth by the
				Financial Accounting Standards Board in Financial Accounting Standards #157, or
				a successor thereto, excluding administrative costs and any incidental effects
				on governmental receipts or outlays; and
										(ii)the Treasury discounting component
				of such direct loan or loan guarantee, or modification thereof.
										(D)The Treasury discounting component of
				a direct loan shall be the net present value, at the time when the direct loan
				is disbursed, of the following estimated cash flows:
										(i)Loan disbursements.
										(ii)Repayments of principal.
										(iii)Essential preservation expenses,
				payments of interest and other payments by or to the Government over the life
				of the loan after adjusting for estimated defaults, prepayments, fees,
				penalties, and other recoveries, including the effects of changes in loan terms
				resulting from the exercise by the borrower of an option included in the loan
				contract.
										(E)The Treasury discounting component of
				a loan guarantee shall be the net present value, at the time when the
				guaranteed loan is disbursed, of the following estimated cash flows:
										(i)Payments by the Government to cover
				defaults and delinquencies, interest subsidies, essential preservation
				expenses, or other payments.
										(ii)Payments to the Government
				including origination and other fees, penalties, and recoveries, including the
				effects of changes in loan terms resulting from the exercise by the guaranteed
				lender of an option included in the loan guarantee contract, or by the borrower
				of an option included in the guaranteed loan contract.
										(F)The cost of a modification is the sum
				of—
										(i)the difference between the current
				estimate of the Treasury discounting component of the remaining cash flows
				under the terms of a direct loan or loan guarantee and the current estimate of
				the Treasury discounting component of the remaining cash flows under the terms
				of the contract, as modified; and
										(ii)the difference between the current
				estimate of the risk component of the remaining cash flows under the terms of a
				direct loan or loan guarantee and the current estimate of the risk component of
				the remaining cash flows under the terms of the contract as modified.
										(G)In estimating Treasury discounting
				components, the discount rate shall be the average interest rate on marketable
				Treasury securities of similar duration to the cash flows of the direct loan or
				loan guarantee for which the estimate is being made.
									(H)When funds are obligated for a direct
				loan or loan guarantee, the estimated cost shall be based on the current
				assumptions, adjusted to incorporate the terms of the loan contract, for the
				fiscal year in which the funds are obligated.
									(6)The term
				program account means the budget account into which an
				appropriation to cover the cost of a direct loan or loan guarantee program is
				made and from which such cost is disbursed to the financing account.
								(7)The term
				financing account means the nonbudget account or accounts
				associated with each program account which holds balances, receives the cost
				payment from the program account, and also includes all other cash flows to and
				from the Government resulting from direct loan obligations or loan guarantee
				commitments made on or after October 1, 1991.
								(8)The term
				liquidating account means the budget account that includes all
				cash flows to and from the Government resulting from direct loan obligations or
				loan guarantee commitments made prior to October 1, 1991. These accounts shall
				be shown in the budget on a cash basis.
								(9)The term
				modification means any Government action that alters the estimated
				cost of an outstanding direct loan (or direct loan obligation) or an
				outstanding loan guarantee (or loan guarantee commitment) from the current
				estimate of cash flows. This includes the sale of loan assets, with or without
				recourse, and the purchase of guaranteed loans (or direct loan obligations) or
				loan guarantees (or loan guarantee commitments) such as a change in collection
				procedures.
								(10)The term
				current has the same meaning as in section 250(c)(9) of the
				Balanced Budget and Emergency Deficit Control Act of 1985.
								(11)The term
				Director means the Director of the Office of Management and
				Budget.
								(12)The term
				administrative costs means costs related to program management
				activities, but does not include essential preservation expenses.
								(13)The term
				essential preservation expenses means servicing and other costs
				that are essential to preserve the value of loan assets or collateral.
								503.OMB and CBO
				analysis, coordination, and review
								(a)In
				generalFor the executive branch, the Director shall be
				responsible for coordinating the estimates required by this title. The Director
				shall consult with the agencies that administer direct loan or loan guarantee
				programs.
								(b)DelegationThe
				Director may delegate to agencies authority to make estimates of costs. The
				delegation of authority shall be based upon written guidelines, regulations, or
				criteria consistent with the definitions in this title.
								(c)Coordination
				with the Congressional Budget OfficeIn developing estimation
				guidelines, regulations, or criteria to be used by Federal agencies, the
				Director shall consult with the Director of the Congressional Budget
				Office.
								(d)Improving cost
				estimatesThe Director and the Director of the Congressional
				Budget Office shall coordinate the development of more accurate data on
				historical performance and prospective risk of direct loan and loan guarantee
				programs. They shall annually review the performance of outstanding direct
				loans and loan guarantees to improve estimates of costs. The Office of
				Management and Budget and the Congressional Budget Office shall have access to
				all agency data that may facilitate the development and improvement of
				estimates of costs.
								(e)Historical
				credit programs costsThe Director shall review, to the extent
				possible, historical data and develop the best possible estimates of
				adjustments that would convert aggregate historical budget data to credit
				reform accounting.
								504.Budgetary
				treatment
								(a)President’s
				budgetBeginning with fiscal year 1992, the President’s budget
				shall reflect the Treasury discounting component of direct loan and loan
				guarantee programs. Beginning with fiscal year 2015, the President’s budget
				shall reflect the costs of direct loan and loan guarantee programs. The budget
				shall also include the planned level of new direct loan obligations or loan
				guarantee commitments associated with each appropriations request.
								(b)Appropriations
				requiredNotwithstanding any other provision of law, new direct
				loan obligations may be incurred and new loan guarantee commitments may be made
				for fiscal year 1992 and thereafter only to the extent that—
									(1)new budget
				authority to cover their costs is provided in advance in an appropriation
				Act;
									(2)a limitation on
				the use of funds otherwise available for the cost of a direct loan or loan
				guarantee program has been provided in advance in an appropriation Act;
				or
									(3)authority is
				otherwise provided in appropriation Acts.
									(c)Exemption for
				direct spending programsSubsections (b) and (e) shall not apply
				to—
									(1)any direct loan or
				loan guarantee program that constitutes an entitlement (such as the guaranteed
				student loan program or the veteran’s home loan guaranty program);
									(2)the credit
				programs of the Commodity Credit Corporation existing on the date of enactment
				of this title; or
									(3)any direct loan (or direct loan obligation)
				or loan guarantee (or loan guarantee commitment) made by the Federal National
				Mortgage Association or the Federal Home Loan Mortgage Corporation.
									(d)Budget
				accounting
									(1)The authority to
				incur new direct loan obligations, make new loan guarantee commitments, or
				modify outstanding direct loans (or direct loan obligations) or loan guarantees
				(or loan guarantee commitments) shall constitute new budget authority in an
				amount equal to the cost of the direct loan or loan guarantee in the fiscal
				year in which definite authority becomes available or indefinite authority is
				used. Such budget authority shall constitute an obligation of the program
				account to pay to the financing account.
									(2)The outlays
				resulting from new budget authority for the cost of direct loans or loan
				guarantees described in paragraph (1) shall be paid from the program account
				into the financing account and recorded in the fiscal year in which the direct
				loan or the guaranteed loan is disbursed or its costs altered.
									(3)All collections
				and payments of the financing accounts shall be a means of financing.
									(e)ModificationsAn
				outstanding direct loan (or direct loan obligation) or loan guarantee (or loan
				guarantee commitment) shall not be modified in a manner that increases its
				costs unless budget authority for the additional cost has been provided in
				advance in an appropriation Act.
								(f)ReestimatesWhen
				the estimated cost for a group of direct loans or loan guarantees for a given
				program made in a single fiscal year is re-estimated in a subsequent year, the
				difference between the reestimated cost and the previous cost estimate shall be
				displayed as a distinct and separately identified subaccount in the program
				account as a change in program costs and a change in net interest. There is
				hereby provided permanent indefinite authority for these re-estimates.
								(g)Administrative
				expensesAll funding for an agency’s administrative costs
				associated with a direct loan or loan guarantee program shall be displayed as
				distinct and separately identified subaccounts within the same budget account
				as the program’s cost.
								505.Authorizations
								(a)Authorization
				for financing accountsIn order to implement the accounting
				required by this title, the President is authorized to establish such
				non-budgetary accounts as may be appropriate.
								(b)Treasury
				transactions with the financing accounts
									(1)In
				generalThe Secretary of the Treasury shall borrow from, receive
				from, lend to, or pay to the financing accounts such amounts as may be
				appropriate. The Secretary of the Treasury may prescribe forms and
				denominations, maturities, and terms and conditions for the transactions
				described in the preceding sentence, except that the rate of interest charged
				by the Secretary on lending to financing accounts (including amounts treated as
				lending to financing accounts by the Federal Financing Bank (hereinafter in
				this subsection referred to as the Bank) pursuant to section
				405(b)) and the rate of interest paid to financing accounts on uninvested
				balances in financing accounts shall be the same as the rate determined
				pursuant to section 502(5)(G).
									(2)LoansFor guaranteed loans financed by the Bank
				and treated as direct loans by a Federal agency pursuant to section 406(b)(1),
				any fee or interest surcharge (the amount by which the interest rate charged
				exceeds the rate determined pursuant to section 502(5)(G) that the Bank charges
				to a private borrower pursuant to section 6(c) of the Federal Financing Bank
				Act of 1973 shall be considered a cash flow to the Government for the purposes
				of determining the cost of the direct loan pursuant to section 502(5). All such
				amounts shall be credited to the appropriate financing account.
									(3)ReimbursementThe
				Bank is authorized to require reimbursement from a Federal agency to cover the
				administrative expenses of the Bank that are attributable to the direct loans
				financed for that agency. All such payments by an agency shall be considered
				administrative expenses subject to section 504(g). This subsection shall apply
				to transactions related to direct loan obligations or loan guarantee
				commitments made on or after October 1, 1991.
									(4)AuthorityThe
				authorities provided in this subsection shall not be construed to supersede or
				override the authority of the head of a Federal agency to administer and
				operate a direct loan or loan guarantee program.
									(5)Title
				31All of the transactions provided in the subsection shall be
				subject to the provisions of subchapter II of
				chapter 15 of title 31,
				United States Code.
									(6)Treatment of
				cash balancesCash balances of the financing accounts in excess
				of current requirements shall be maintained in a form of uninvested funds and
				the Secretary of the Treasury shall pay interest on these funds. The Secretary
				of the Treasury shall charge (or pay if the amount is negative) financing
				accounts an amount equal to the risk component for a direct loan or loan
				guarantee, or modification thereof. Such amount received by the Secretary of
				the Treasury shall be a means of financing and shall not be considered a cash
				flow of the Government for the purposes of section 502(5).
									(c)Authorization
				for liquidating accounts(1)Amounts in liquidating
				accounts shall be available only for payments resulting from direct loan
				obligations or loan guarantee commitments made prior to October 1, 1991,
				for—
										(A)interest payments and principal
				repayments to the Treasury or the Federal Financing Bank for amounts
				borrowed;
										(B)disbursements of loans;
										(C)default and other guarantee claim
				payments;
										(D)interest supplement payments;
										(E)payments for the costs of foreclosing,
				managing, and selling collateral that are capitalized or routinely deducted
				from the proceeds of sales;
										(F)payments to financing accounts when
				required for modifications;
										(G)administrative costs and essential
				preservation expenses, if—
											(i)amounts credited to the liquidating
				account would have been available for administrative costs and essential
				preservation expenses under a provision of law in effect prior to October 1,
				1991; and
											(ii)no direct loan obligation or loan
				guarantee commitment has been made, or any modification of a direct loan or
				loan guarantee has been made, since September 30, 1991; or
											(H)such other payments as are necessary
				for the liquidation of such direct loan obligations and loan guarantee
				commitments.
										(2)Amounts credited to liquidating
				accounts in any year shall be available only for payments required in that
				year. Any unobligated balances in liquidating accounts at the end of a fiscal
				year shall be transferred to miscellaneous receipts as soon as practicable
				after the end of the fiscal year.
									(3)If funds in liquidating accounts are
				insufficient to satisfy obligations and commitments of such accounts, there is
				hereby provided permanent, indefinite authority to make any payments required
				to be made on such obligations and commitments.
									(d)ReinsuranceNothing
				in this title shall be construed as authorizing or requiring the purchase of
				insurance or reinsurance on a direct loan or loan guarantee from private
				insurers. If any such reinsurance for a direct loan or loan guarantee is
				authorized, the cost of such insurance and any recoveries to the Government
				shall be included in the calculation of the cost.
								(e)Eligibility and
				assistanceNothing in this title shall be construed to change the
				authority or the responsibility of a Federal agency to determine the terms and
				conditions of eligibility for, or the amount of assistance provided by a direct
				loan or a loan guarantee.
								506.Treatment of
				deposit insurance and agencies and other insurance programsThis title shall not apply to the credit or
				insurance activities of the Federal Deposit Insurance Corporation, National
				Credit Union Administration, Resolution Trust Corporation, Pension Benefit
				Guaranty Corporation, National Flood Insurance, National Insurance Development
				Fund, Crop Insurance, or Tennessee Valley Authority.
							507.Effect on other
				laws
								(a)Effect on other
				lawsThis title shall supersede, modify, or repeal any provision
				of law enacted prior to the date of enactment of this title to the extent such
				provision is inconsistent with this title. Nothing in this title shall be
				construed to establish a credit limitation on any Federal loan or loan
				guarantee program.
								(b)Crediting of
				collectionsCollections resulting from direct loans obligated or
				loan guarantees committed prior to October 1, 1991, shall be credited to the
				liquidating accounts of Federal agencies. Amounts so credited shall be
				available, to the same extent that they were available prior to the date of
				enactment of this title, to liquidate obligations arising from such direct
				loans obligated or loan guarantees committed prior to October 1, 1991,
				including repayment of any obligations held by the Secretary of the Treasury or
				the Federal Financing Bank. The unobligated balances of such accounts that are
				in excess of current needs shall be transferred to the general fund of the
				Treasury. Such transfers shall be made from time to time but, at least once
				each
				year.
								.
				(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by striking
			 the items relating to title V and inserting the following:
					
						
							Title V—Fair Value
							Sec. 501. Purposes.
							Sec. 502. Definitions.
							Sec. 503. OMB and CBO analysis, coordination, and
				review.
							Sec. 504. Budgetary treatment.
							Sec. 505. Authorizations.
							Sec. 506. Treatment of deposit insurance and agencies and other
				insurance programs.
							Sec. 507. Effect on other
				laws.
						
						.
				102.Effective
			 dateThe amendment made by
			 section 101 shall take effect beginning with fiscal year 2014.
			103.Budgetary
			 adjustment
				(a)In
			 generalSection 251(b)(1) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 adding at the end the following new sentence: A change in discretionary
			 spending solely as a result of the amendment to title V of the Congressional
			 Budget Act of 1974 made by the Budget and Accounting Transparency Act of 2012
			 shall be treated as a change of concept under this paragraph..
				(b)ReportBefore adjusting the discretionary caps
			 pursuant to the authority provided in subsection (a), the Office of Management
			 and Budget shall report to the Committees on the Budget of the House of
			 Representatives and the Senate on the amount of that adjustment, the
			 methodology used in determining the size of that adjustment, and a
			 program-by-program itemization of the components of that adjustment.
				(c)ScheduleThe
			 Office of Management and Budget shall not make an adjustment pursuant to the
			 authority provided in subsection (a) sooner than 60 days after providing the
			 report required in subsection (b).
				IIBudgetary
			 treatment
			201.CBO and OMB
			 studies respecting budgeting for costs of Federal insurance
			 programsNot later than 1 year
			 after the date of enactment of this Act, the Directors of the Congressional
			 Budget Office and of the Office of Management and Budget shall each prepare a
			 study and make recommendations to the Committees on the Budget of the House of
			 Representatives and the Senate as to the feasability of applying fair value
			 concepts to budgeting for the costs of Federal insurance programs.
			202.On-budget status of
			 Fannie Mae and Freddie MacNotwithstanding any other provision of law,
			 the receipts and disbursements, including the administrative expenses, of the
			 Federal National Mortgage Association and the Federal Home Loan Mortgage
			 Corporation shall be counted as new budget authority, outlays, receipts, or
			 deficit or surplus for purposes of—
				(1)the budget of the
			 United States Government as submitted by the President;
				(2)the congressional
			 budget; and
				(3)the Balanced
			 Budget and Emergency Deficit Control Act of 1985.
				203.Effective
			 dateSection 202 shall not
			 apply with respect to an enterprise (as such term is defined in section 1303 of
			 the Federal Housing Enterprises Financial Safety and Soundness Act of 1992
			 (12 U.S.C.
			 4502)) after the date that all of the following have
			 occurred:
				(1)The
			 conservatorship for such enterprise under section 1367 of such Act
			 (12 U.S.C.
			 4617) has been terminated.
				(2)The Director of the Federal Housing Finance
			 Agency has certified in writing that such enterprise has repaid to the Federal
			 Government the maximum amount consistent with minimizing total cost to the
			 Federal Government of the financial assistance provided to the enterprise by
			 the Federal Government pursuant to the amendments made by section 1117 of the
			 Housing and Economic Recovery Act of 2008 (Public Law
			 110–289; 122 Stat. 2683) or otherwise.
				(3)The charter for
			 the enterprise has been revoked, annulled, or terminated and the authorizing
			 statute (as such term is defined in such section 1303) with respect to the
			 enterprise has been repealed.
				IIIBudget review
			 and analysis
			301.CBO and OMB
			 review and recommendations respecting receipts and collectionsNot later than 1 year after the date of
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall prepare a study of the history of offsetting collections against
			 expenditures and the amount of receipts collected annually, the historical
			 application of the budgetary terms revenue, offsetting
			 collections, and offsetting receipts, and review the
			 application of those terms and make recommendations to the Committees on the
			 Budget of the House of Representatives and the Senate of whether such usage
			 should be continued or modified. The Director of the Congressional Budget
			 Office shall review the history and recommendations prepared by the Director of
			 the Office of Management and Budget and shall submit comments and
			 recommendations to such Committees.
			302.Agency budget
			 justificationsSection 1108 of
			 title 31, United States Code, is amended by inserting at the end the following
			 new subsection:
				
					(h)(1)Whenever any agency
				prepares and submits written budget justification materials for any committee
				of the House of Representatives or the Senate, such agency shall post such
				budget justification on the same day of such submission on the
				open page of the public website of the agency, and the Office of
				Management and Budget shall post such budget justification in a centralized
				location on its website, in the format developed under paragraph (2).
						(2)The Office of Management and Budget, in
				consultation with the Congressional Budget Office and the Government
				Accountability Office, shall develop and notify each agency of the format in
				which to post a budget justification under paragraph (1). Such format shall be
				designed to ensure that posted budget justifications for all agencies—
							(A)are searchable, sortable, and downloadable
				by the public;
							(B)are consistent with generally accepted
				standards and practices for machine-discoverability;
							(C)are organized uniformly, in a logical
				manner that makes clear the contents of a budget justification and
				relationships between data elements within the budget justification and among
				similar documents; and
							(D)use uniform identifiers, including for
				agencies, bureaus, programs, and
				projects.
							.
			
	
		
			Passed the House of
			 Representatives February 7, 2012.
			Karen L. Haas,
			Clerk.
		
	
